 


109 HR 1330 IH: Social Security Trust Funds Protection Act
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1330 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Salazar introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide that Social Security contributions are used to protect Social Security solvency by mandating that Trust Fund monies cannot be diverted to create private accounts. 
 
 
1.Short titleThis Act may be cited as the Social Security Trust Funds Protection Act. 
2.Protection of social security solvencyThose amounts, equal to taxes imposed under sections 1401 and 3101 of the Internal Revenue Code of 1986 and taxes imposed under chapter 1 of such Code to the extent attributable to section 86 of such Code, which are made available to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund under the applicable provisions of law as in effect on the date of the enactment of this Act, shall be available solely for the purposes of the old-age, survivors, and disability insurance program under title II of the Social Security Act, as in effect on such date, and shall not be available for the establishment or funding of private accounts.  
 
